Citation Nr: 1042987	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  02-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic 
osteoarthritis with patellofemoral disease of the right knee, 
currently rated 30 percent disabling.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1966.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, the RO denied entitlement to an 
increased rating in excess of 20 percent for post-traumatic 
osteoarthritis with patellofemoral disease of the right knee.

In April 2007, the RO issued a statement of the case in response 
to the Veteran's notice of disagreement and at the same time 
increased the rating for the right knee disability to 30 percent, 
effective July 7, 2005.  The Veteran submitted a timely 
substantive appeal in June 2007.

In his June 2007 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge at the RO 
(Travel Board hearing) and the Board remanded this matter in May 
2008 to the schedule the Veteran for the requested hearing.  In 
September 2010, he withdrew his hearing request.

The record reflects that the Veteran was previously represented 
by the American Legion, as indicated by a completed VA Form 21-22 
dated in August 2000.  In September 2009, prior to re-
certification of the appeal to the Board, the American Legion's 
representation was revoked.  As no current power of attorney is 
associated with the claims file with regard to the issue of 
entitlement to an increased rating for post-traumatic 
osteoarthritis with patellofemoral disease of the right knee, the 
Veteran is now unrepresented as to this issue.  38 C.F.R. 
§ 20.608(a) (2010).

The issues of whether new and material evidence has been 
received to reopen claims for service connection for a 
bilateral leg disability and a lower back disability have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

In June 2005, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.
(The claims for service connection for a left knee disability, 
bilateral hearing loss, and tinnitus are the subject of a 
separate Board decision)


REMAND

A veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. Mansfield, 21 
Vet. App. 505, 508 (2007) (citing, inter alia, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when there is evidence (including a veteran's statements) of a 
possible increase in disability.  Hart, 21 Vet. App. at 508 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997)).

In this case, the evidence indicates that the Veteran's post-
traumatic osteoarthritis with patellofemoral disease of the right 
knee may have worsened since his last VA examination in May 2006.  
For example, in an October 2009 letter, the Veteran appears to 
state that his right knee disability had gotten worse ever since 
he began wearing a brace for his left knee.  The evidence 
indicates that he began to wear a left knee brace in November 
2008.  The Veteran is competent to report the symptoms of his 
right knee disability.  Given the above evidence, VA's duty to 
obtain a new examination as to the current severity of the 
Veteran's service-connected post-traumatic osteoarthritis with 
patellofemoral disease of the right knee is triggered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected post-
traumatic osteoarthritis with 
patellofemoral disease of the right knee.  
All indicated tests and studies should be 
conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  

The ranges of right knee extension and 
flexion should be reported in degrees.  The 
examiner should note the point, if any, at 
which pain occurs.  The examiner should 
also provide an opinion as to whether there 
is additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should also report whether 
there is subluxation or instability, and if 
present, provide an opinion as to its 
severity.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

